DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1-16, with traverse in the reply filed on July 5th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the electrolyte layer” is unclear as Claim 16 is dependent on Claim 10 and therefore “electrolyte” in claim 16 has no antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7-9, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tulodziecki (US20220052378).
Regarding Claim 1, Tulodziecki discloses a composite electrode (Fig. 1, [0024]) comprising:
A silicon-based electrode (negative electrode-2, can be made of silicon, [0026]);
A semi-dielectric layer disposed on the silicon-based electrode (capping layer-10c acts as semi-dielectric layer, capping layer made of conductive ceramic material- [0010], ceramic material can be TiO2, AlxOy, ZrOx, ZnOy, [0040], which are dielectric materials);
Tulodziecki does not directly disclose the thickness of the capping layer, which acts as the semi-dielectric layer.
Tulodziecki discloses in Fig. 1B that the thickness of the hybrid layer-10h and capping layer-10c are similar (Fig. 1b, [0024]). Tulodzieki discloses that the thickness of the hybrid layer is 10 nm to 50 um ([0024]), which overlaps the claimed range of 15nm to 30nm. 
Therefore, it would be obvious to one of ordinary skill in the art with the teachings of Tulodziecki to optimize the semi-dielectric layer to have a thickness between 15 nm to 30 nm.
A molten-ion conductive layer disposed on the semi-dielectric layer (hybrid layer-10h acts as molten-ion layer, Fig. 1b, [0024], made of ceramic material and ion conductive matrix [0034], ceramic material is made of lithium salts, [0040], ion conductive matrix contains lithium salts-[0028-0029]), the molten-ion conductive layer and semi-dielectric layer forming a layer pair (Fig. 1B, 10h/10c form layer pair), the molten-ion conductive layer being made of a lithium containing salt that is highly conductive to lithium ions (made of ceramic material and ion conductive matrix [0034], ceramic material is made of lithium salts, [0040], ion conductive matrix contains lithium salts-[0028-0029]).
Tulodziecki does not directly disclose the resistivity of the composite electrode. Tulodziecki teaches that the conductivity of the electrode is increased through the use of ceramic materials ([005]), that the hybrid interface layer provides improve ion conductivity ([008],[0011],[0034]). Tulodziecki further teaches that the ceramic surfaces, and the hybrid layer used in the electrode reduce contact resistance ([0033],[0046]).
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Tulodziecki to optimize the resistance to be as low as possible, and have a composite electrode with a resistivity less than 40 ohm-cm-2.
Regarding Claim 3, Tulodziecki discloses the limitations as set forth above. 
Tulodziecki does not directly disclose the thickness of the capping layer, which acts as the semi-dielectric layer.
Tulodziecki discloses in Fig. 1B that the thickness of the hybrid layer-10h and capping layer-10c are similar (Fig. 1b, [0024]). Tulodzieki discloses that the thickness of the hybrid layer is 10 nm to 50 um ([0024]), which overlaps the claimed range of 15nm to 30nm. 
Therefore, it would be obvious to one of ordinary skill in the art with the teachings of Tulodziecki to optimize the semi-dielectric layer to have a thickness between 18 nm to 23 nm.
Regarding Claim 4, Tulodziecki discloses the limitations as set forth above. Tulodziecki further discloses wherein the semi-dielectric layer is made of a lithium compound (ceramic material is made of a lithium compound-[0040]).
Regarding Claim 7, Tulodziecki discloses the limitations as set forth above. Tulodziecki further discloses where the semi-dielectric layer is made of one or more of the following: titanium dioxide, aluminum oxide, zinc oxide, and zirconium oxide, ([0040]).
	Regarding Claim 8, Tulodziecki discloses the limitations as set forth above. Tulodziecki further discloses wherein the lithium containing salt is one or more of the following materials: lithium perchlorates , lithium bis(trifluoromethane)sulfonimides (LiTFSI), lithium fluorophosphates (metal salt with perchlorates (ClO.sub.44), bis(trifluoromethane)sulfonimides (TFSI), bis(fluorosulfonyl)imides (FSI), and fluorophosphates (PF.sub.6) as anions, [0028], lithium is metal for metal salt-[0029]).
	Regarding Claim 9, Tulodziecki discloses the limitations as set forth above. Tulodzieki discloses that the thickness of the hybrid layer, which acts as the molten-ion conductive layer, is 10 nm to 50 um ([0024]), which overlaps the claimed range of 1nm to 50nm.
Therefore, it would be obvious to one of ordinary skill in the art with the teachings of Tulodziecki to optimize the molten-ion conductive layer to have a thickness between 1 nm to 50 nm.
	Regarding Claim 11, Tulodziecki discloses the limitations as set forth above. Tulodziecki further discloses an electrode contact made of one or more of the following (current collector-2c is electrode contact, current collector forms of a based structure of conductive elements-[0058]).
	Regarding Claim 12, Tulodziecki discloses the limitations as set forth above. Tulodziecki further discloses where the layer pair is directly disposed on a silicon-based electrode so that a pair bottom surface of the layer pair is in direct physical and electrical contact with an electrode pair surface of the silicon-based electrode, and where the electrode interface is where the pair bottom surface and the electrode pair surface are in contact (Fig. 1B, electrode-2, layer pair formed by 10c&10h, [0024]).
Claim 2, 10 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tulodziecki (US20220052378) in view of Feng (US20210351405).
Regarding Claim 2, Tulodziecki discloses the limitations as set forth above. Tulodziecki does not disclose the charge-transfer time constant. Tulodziecki teaches that the conductive layers of the hybrid layer and capping layer can be optimized within ranges ([0024]).
Feng discloses an anode where the conductive coating thickness is optimized to lower the charge transfer resistance ([0063]). Therefore, Feng teaches that charge transfer resistance, and thus, charge transfer time is an optimizable property.  
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrode of Tulodziecki with the teachings of Feng to optimize the charge transfer time constant to be les than 2.25E-6 seconds. 
Regarding Claim 10, Tulodziecki discloses the limitations as set forth above.
Tulodziecki does not directly disclose the type of silicon used in the active material. 
Feng discloses an anode active material made of crystalline silicon ([0034]). Feng teaches that 
Therefore it would be obvious to one of ordinary skill in the art using the disclosure of Tulodzieki with the teachings of Feng to have a crystalline silicon material in the silicon based electrode. 
Regarding Claim 15, Tulodziecki in view of Feng discloses the limitations as set forth above. Tulodziecki does not disclose the charge-transfer time constant. Tulodziecki teaches that the conductive layers of the hybrid layer and capping layer can be optimized within ranges ([0024]).
Feng discloses an anode where the conductive coating thickness is optimized to lower the charge transfer resistance ([0063]). Therefore, Feng teaches that charge transfer resistance, and thus, charge transfer time is an optimizable property.  
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrode of Tulodziecki with the teachings of Feng to optimize the charge transfer time constant to be les than 2.25E-6 seconds. 
Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tulodziecki (US20220052378) further in view of Iwasaki (US20160013479).
Regarding Claim 5 & 6, Tulodziecki discloses the limitations as set forth above. 
Tulodzeicki discloses that the ceramic material of the capping layer, which acts as the semi-dielectric layer, can be made of a Li-ion electrolyte such as LiPO(N) or oxides like TiO2, AlxOy, ZrOx, and ZnOy ([0040]).
Iwasaki discloses an oxide solid electrolyte that can contain LiPON or lithium aluminate, lithium titanate, lithium niobite ([0036]). Thus, Iwasaki teaches that LiPON is interchangeable with lithium aluminate (LiAlO2), lithium titanate (Li2TiO3), lithium niobite (LiNbO3). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the semi-dielectric layer of Tulodzeicki with the teachings of Iwasaki to have the lithium compound be lithium niobium oxide, lithium aluminate, lithium titanate, or lithium niobite, or a lithiated version of titanium dioxide, niobium oxide, or aluminum oxide.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tulodziecki (US20220052378) in view of Feng (US20210351405) further in view of Jana (US20220085363) further in view of Wang (US20210336263) further in view of Iwasaki (US20160013479).
Regarding Claim 16, Tulodziecki in view of Feng discloses the limitations as set forth above. 
Tulodziecki does not disclose that the silicon-based electrode is made of a boron doped crystalline silicon.
Jana discloses an anode material made of crystalline silicon ([0025]). Jana further discloses that this crystalline silicon is doped with boron ([0025]).
Therefore it would be obvious to one of ordinary skill in the art to modify the silicon of Tulodziecki with the teachings of Jana to have a silicon based electrode where the silicon is a boron doped crystalline silicon.
Tulodziecki discloses an electrolyte made of solid polymer electrode that includes succinonitrile and LiTFSI (ion conductive matrix makes up solid electrolyte-10m, [0027], [0028-0029]).
Tulodziecki does not disclose the use of polycaprolactone in the electrolyte.
Wang discloses an ion conductive layer that is a solid electrolyte ([0030]). Wang further discloses that the ion conductive layer contains polycaprolactone and LiTFSI ([0073]). Wang teaches that the inclusion of the organic polymer material can improve ionic current resistance, pore structure, compatibility, flexibility, chemical stability, and electrochemical stability ([0028]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrolyte of Tulodziecki with the teachings of Wang to have a solid electrolyte made of polycaprolactone, succinonitrile, and LiTFSI. This modified electrolyte would yield the expected results of improved ionic current resistance, pore structure, compatibility, flexibility, chemical stability, and electrochemical stability.
Tulodziecki further discloses wherein the lithium containing salt in the molten-ion conductive layer is lithium bis(trifluoromethane)sulfonimides (LiTFSI), (metal salt with bis(trifluoromethane) sulfonimides (TFSI), as anion, [0028], lithium is metal for metal salt- [0029]).
Tulodziecki discloses the semi-dielectric layer cis made of a ceramic material (capping layer-10c acts as semi-dielectric layer, capping layer made of conductive ceramic material- [0010]) but does not directly disclose the semi-dielectric layer contains LiF. 
	Petrowsky discloses an electrode salt that may be a ceramic compound ([0059]). Petroswky discloses that Lithium fluoride is among the ceramic compounds that can be used ([0059]). Petroswky teaches that this electrode salt does not degrade under normal energy storage device operation.
	Therefore, it would be obvious to one of ordinary skill in the art using to modify the semi-dielectric layer of Tulodziecki with the teachings of Petrowsky to have a semi-dielectric layer made of LiF. This modified semi-dielectric layer would yield the expected result of better storage life. 
	
Allowable Subject Matter
Claim 13, and its dependent Claim 14, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 13 recites a composite electrode with silicon-based electrode, a semi-dielectric layer and a molten-ion conductive layer, where the semi-dielectric layer and molten-ion layer, forming a layer pair, are disposed on a trench bottom of a trench that is in the silicon-based electrode. Claim 13 further recites that an anode, and electrolyte, a cathode and a separator layer are disposed on the composite electrode. Forbes (US6025225) is closest prior art. Forbes offers a silicon substrate that is shaped into a trench with a dielectric layer-622 and a micro-roughened surface-618 forming a layer pair at the bottom of the trench of the silicon substrate. Forbes does not offer a molten-ion layer or an anode, cathode, separator, or electrolyte to be disposed on the silicon substrate. Furthermore, Forbes disclosure does not provide sufficient teachings to allow for a modification of an anode, cathode, separator, or electrolyte to be disposed onto the silicon substrate. Claim 13 is distinct from the prior art in the structure of the anode, electrolyte layer, cathode, and separator being disposed onto the composite electrode. Claim 13, and its dependent claim 14, is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/908,145. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim set is set forth in the ‘145 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/702,151. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim set is set forth in the ‘151 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/687,607. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim set is set forth in the ‘607 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/445,185. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim set is set forth in the ‘185 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 16/440,961. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim set is set forth in the ‘961 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/389,012. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim set is set forth in the ‘012 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/388,851. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim set is set forth in the ‘851 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/389,069. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim set is set forth in the ‘069 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/366,559. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim set is set forth in the ‘559 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/032,317. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim set is set forth in the ‘317 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728          

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728